Citation Nr: 0426139	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  99-25 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include major depressive/dysthymic 
disorder, claimed as due to undiagnosed illness and Persian 
Gulf War service.  

2.  Entitlement to service connection for a bladder cyst.  

3.  Entitlement to service connection for chronic fatigue, 
claimed as chronic fatigue syndrome due to undiagnosed 
illness.  

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed shortness of breath due to 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active peacetime duty from July 1957 to June 
1961, and active duty from January 15, 1991 to May 5, 1991, 
including service in the Persian Gulf from January 31, 1991 
to April 20, 1991 in support of Operation Desert 
Storm/Shield.  

The veteran also had inactive reserve duty in the U. S. Naval 
Reserves from January 1981 through December 1989, which may 
or may not have included periods of active duty for training 
(ACDUTRA), as is yet to be verified.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal from an 
April 1999 rating decision of the VA Regional Office (RO) 
located in Houston, Texas.  In pertinent part, the RO denied 
claims of entitlement to service connection for chronic 
fatigue syndrome (CFS), claimed as a result of undiagnosed 
illness, chronic obstructive pulmonary disease (COPD), 
claimed as due to undiagnosed illness, and a bladder cyst.  
The RO also denied reopening a claim of entitlement to 
service connection for a psychiatric disorder, to include 
major depressive/dysthymic disorder, claimed as due to 
undiagnosed illness and Persian Gulf War service.  

In March 2001 the Board remanded the case to the RO for 
further development and adjudicative action.

In March 2003 the RO granted entitlement to service 
connection for asbestosis with assignment of a 60 percent 
evaluation effective August 25, 1999; and for 
gastroesophageal reflux with hiatal hernia with assignment of 
a 10 percent evaluation, effective October 13, 1994.



In October 2003 the RO most recently affirmed the 
determinations previously entered.

The issues of service connection for CFS, claimed as a result 
of undiagnosed illness, and COPD, claimed as due to 
undiagnosed illness, and service connection for a psychiatric 
disorder on a de novo basis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim of service 
connection for a bladder cyst, obtained all relevant and 
available evidence identified by him, and provided him the 
opportunity for a full, complete and appropriate VA medical 
examination, all in an effort to assist him in substantiating 
his claim of service connection.  

2.  The probative and competent medical evidence of record 
establishes that the veteran does not have a chronic acquired 
disorder for VA compensation purposes manifested by a cyst of 
the bladder which has been linked to service on any basis.  

3.  In an unappealed June 1997 rating decision, the RO denied 
entitlement to service connection for a psychiatric disorder, 
then diagnosed as depression with panic attacks, to include 
as due to an undiagnosed illness secondary to Persian Gulf 
service.  

4.  Evidence submitted since the June 1997 RO rating decision 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  A chronic acquired disorder manifested by a cyst of the 
bladder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003).  

2.  Evidence submitted since the June 1997 rating decision 
wherein the RO denied a claim of entitlement to service 
connection for a psychiatric disorder, to include major 
depressive/dysthymic disorder, claimed as due to undiagnosed 
illness and Persian Gulf War service, is new and material, 
and the veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.1103 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are applicable to the 
claims adjudicated on the merits on appeal.  The VCAA, in 
part, redefined the obligations of VA with respect to its 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and its duties to assist in the 
development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA-as to the claims 
adjudicated on the merits herein, and that the Board's 
decision to proceed in adjudicating the claims on appeal does 
not prejudice the veteran in the disposition of those claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.  

In this case, the veteran's claims of service connection for 
a bladder cyst and a petition to reopen a claim of service 
connection for a psychiatric disorder were denied in an April 
1994 rating decision of the RO.  While the RO issued notice 
to the veteran of VA's duty to assist and other VCAA 
responsibilities in a letter dated in May 2003, no amount of 
development would lead to a favorable disposition of the 
bladder cyst claim.  Additionally, as to the petition to 
reopen a psychiatric claim is reopened at the Board, as 
detailed below, without prejudice to the veteran in doing so.  
In any event, the claims were readjudicated in June and 
October 2003, after the issuance of the VCAA notice, 
comporting with the CAVC's holding in Pelegrini, supra. 

In the present case on appeal, there are no identified 
symptoms or residuals of a clinical finding of a cyst of the 
bladder.  Accordingly, NO amount of development will result 
in a favorable disposition of the claim as VA law and 
regulations require chronic residual disability.  As the 
extant law regarding VA compensation controls the appellant's 
situation and no amount of assistance or additional notice 
from VA will change the outcome, the claim may be denied.  
See generally, Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(holding that statutory interpretation questions not affected 
by enactment of VCAA).  See also Kane v. Principi, 17 Vet. 
App. 103 (2003) (extending nonapplication to regulatory 
interpretation questions).  See also Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

As to this claim, it appears that VA has done everything 
reasonably possible to notify and assist the veteran, and 
further delay of the appellate review of this case by the 
Board would serve no useful purpose.  Accordingly, in the 
circumstances of this case, additional efforts in accordance 
with the VCAA would serve no useful purpose.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

With a claim to reopen, such as the psychiatric claim in this 
case, VA's responsibility extends to requesting evidence from 
any new source identified by the claimant, and if that 
evidence is then not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  See, e.g., 
VBA Fast Letter 01-13 (February 5, 2001).  VA does not have a 
duty to provide the appellant a VA examination if the claim 
is not reopened.  The VCAA explicitly stated that, regardless 
of any assistance provided to the claimant, new and material 
evidence must still be submitted to reopen a claim.  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the appellant of the 
information and evidence needed to substantiate his claims.  

The Board reopens the claim to the veteran's benefit.  
Accordingly, in the circumstances of this case, additional 
efforts in accordance with the VCAA would serve no useful 
purpose.  Soyini, 1 Vet. App. 540, 546 (1991).

See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

The Board is satisfied that all necessary development 
pertaining to the claims adjudicated on the merits herein, 
entitlement to service connection for a bladder cyst and 
petition of reopen a psychiatric claim, have been completed 
within VCAA.  
General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for psychosis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A layperson is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a layperson's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.



In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Analysis

The Board initially notes that the veteran is service 
connected for gastroesophageal reflux disease with hiatal 
hernia, rated as 10 percent disabling.  

The service medical records are totally negative for any 
evidence of a gallbladder cyst.  The evidence of record first 
shows a small hyperechoic area in the gallbladder, which was 
thought not to be a stone, on an ultrasound examination of 
the abdomen in July 1994.  The gallbladder was otherwise 
normal.  In March 1995, it was felt that the veteran had a 
sub-centimeter polyp versus an adherent stone in the 
gallbladder wall.  

On VA examination in February 2003, notation was made that 
the veteran's cyst remains asymptomatic.  The veteran made no 
physical complaints regarding symptoms of the cyst, and the 
examiner entered no diagnosis.  

The claim must be denied as it is well established VA law 
that in the absence of any competent evidence of a current 
disability, there is no basis to find entitlement to service 
connection.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (Table)].  See also, 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
on other grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (A complaint of "pain" does not establish 
the existence of a disability warranting consideration for VA 
compensation purposes, particularly when offered by a 
layperson lacking medical training.).  

While the veteran may sincerely feel that this clinical 
finding warrants service connection, the claim must fail for 
lack of any associated diagnosis, for which lay evidence is 
generally not competent to provide-the veteran is not 
competent to say he has a current chronic disability 
resulting from the laboratory finding of a small symptomless 
cyst in his bladder.  See Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488, 496 (1997); see 
also, Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 
461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

Finally, it is the province and duty of the Board to weigh 
the credibility and probity of the evidence of record.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim adjudicated on the 
merits herein, that doctrine is not applicable in the instant 
claim on appeal.  38 U.S.C.A. § 5107.  Service connection for 
a small asymptomatic cyst of the bladder is denied.  


New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2003).  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim. 38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2003).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.


Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273, 283 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curiam); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 38 C.F.R. § 3.156(a).  However, this 
change in the law is not applicable in this case because the 
veteran's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).  

Accordingly, the Board will proceed to determine whether new 
and material evidence has been submitted to reopen the 
veteran's claim without regard to the new version of 
38 C.F.R. § 3.156(a).  

When the RO finally denies a claim, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented. 38 U.S.C.A. § 7105; 38 C.F.R. 
§20.1103. If new and material evidence is presented, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).  However, the first element is whether new 
and material evidence has been submitted and if not, then the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis. Glynn v. Brown, 6 Vet. App. 
523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996). Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.  


Analysis

In the case on appeal, the Board notes that service 
connection for a psychiatric disorder, diagnosed as 
depression and panic attacks, was denied in a June 1997 RO 
rating decision.  At the time of that decision, the veteran's 
service medical records were not complete.  On VA Persian 
Gulf examination in June 1994, the veteran was diagnosed with 
a depressive disorder not otherwise specified, although he 
was also "suspect[ed]" to have mild post-traumatic stress 
disorder (PTSD).  

Significantly, on July 1994 VA examination, the veteran was 
described as having sleep difficulty and feelings of 
"claustrophobia" since his active duty in service in the 
early 1960's.  

The veteran did not appeal and the decision became final.  

Since the time of the above decision, however, the RO 
received additional service medical records in March 2003, 
dated in the late 1950's and early 1960's, which the Board 
has carefully reviewed.  There records show that the veteran 
was indeed seen in May 1958 for a one month history of an 
inability to sleep.  A February 1958 report of medical 
examination includes notation of a pre-service history of 
treatment for, "stomach trouble-1954," which had been 
diagnosed as "nerves."  Additionally, a May 1, 1958 report 
includes reference to worries regarding a girlfriend, his 
father's health and other family and home-life situations.  
Treatment consisted of the issuance of a prescription for 
medication (Darvison 500 mg).  

This evidence is new and material and serves to reopen the 
claim of service connection for a psychiatric disorder, to 
include major depressive/dysthymic disorder, claimed as due 
to undiagnosed illness and Persian Gulf War service.  That 
is, the service medical records show-for the first time-a 
possible link, although not yet demonstrated, between the 
veteran's current psychiatric disorder, and complaints of 
sleep impairment, and similar difficulty he had in service, 
and possible prior to service.  

Accordingly, as the Board finds that new and material 
evidence has been submitted, the claim of entitlement to 
service connection for a psychiatric disorder is reopened.  

In reaching the above decision, the Board must emphasize that 
although new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
psychiatric disorder, the Board is compelled to find that 
additional development is needed regarding the reopened 
claim, as detailed in the remand portion of this decision.


ORDER

Entitlement to service connection for a bladder cyst is 
denied.  


The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, to include major depressive/dysthymic 
disorder, claimed as due to undiagnosed illness and Persian 
Gulf War service, the appeal is granted to this extent only.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran referable 
to the claims at issue in May 2003, which is only marginally 
compliant with Quartuccio, supra.

The Board initially notes that CAVC has specifically mandated 
that a Board Remand confers on the veteran-as a matter of 
law-the right to compliance with Board Remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  



The CAVC has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance. Id.  Given those pronouncements, and 
the continuing need for necessary development, the Board 
finds that a second Board Remand for the previously requested 
development is required, even though it will, regrettably, 
further delay a decision in this matter.  See 38 C.F.R. 
§§ 3.327, 19.9.  

In March 2001, the Board requested that the RO request and 
obtain copies of the veteran's service medical records-not 
only for the years from 1957 to 1961 (records which were 
received in March 2003), but also for the years January 1981 
through December (31,) 1989, to include verification of any 
ACDUTRA.  

This development was not completed, as no verification of 
ACDUTRA was initiated and the inactive reserve records 
obtained are dated no later than 1988, include no separation 
examination reports for December 1989 and/or any records 
regarding the veteran's service in the Persian Gulf War.  

The CAVC has long held that VA fails in its duty to assist 
when identified service medical records are not obtained.  
See Goodwin v. Derwinski, 1 Vet. App. 419 (1991).  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Although a VA psychiatric examination was provided in 
February 2003, the medical opinion reached did not include 
service medical records for 1957 to 1961-records received at 
the RO on March 21, 2003.  

As noted in the text of this decision, those records are 
pertinent to the reopened claim of service connection for a 
psychiatric disorder, to include depression and dysthymia.  
These records must be made available for review to the 
examiner of the February 2003 VA psychiatric opinion for 
comment, or for reexamination of the veteran, if necessary.  




A February 2003 VA examination has found that the veteran's 
fatigue, diagnosed as chronic fatigue, is due to his 
depression.  As the reopened psychiatric claim is being 
remanded for further opinion and examination of newly 
received evidence, this claim should be readjudicated upon 
such further development, as well as upon receipt of any 
additional service medical records, as such claims are 
inextricably intertwined.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Similarly, the claim of service connection for COPD, to 
include as a result of undiagnosed illness, should be 
readjudicated pending the receipt of any additional service 
medical records.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
117 Stat. 2651, ___ (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103), and any 
other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for COPD or CFS since January 
1991, as well as for depression, 
insomnia, or any other psychiatric 
disorder, since service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  Regardless of any response to the 
above, the VBA AMC should verify any and 
all periods of active duty, active duty 
for training, inactive duty training, and 
reserve duty for the veteran, from 1961 
to his retirement.  

Thereafter, the VBA AMC request and 
obtained from-the all appropriate 
governmental agencies/offices, and not 
the veteran himself, copies of all 
related service medical records, 
specifically to include any physical 
examination reports regarding the end of 
his inactive duty in the U. S. Navy 
Reserves in December 1989, as well as 
Persian Gulf war records and any related 
discharge or retirement examinations.  
Copies of the VBA AMC's written requests, 
and all responses, must be maintained in 
the claims file.  

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).  

6.  The VBA AMC should contact the 
examiner of the February 2003 VA 
psychiatric examination and ask that he 
or she carefully review the entire VA 
claims file-specifically to include 
service medical records of February and 
May 1958.  If such examiner is no longer 
available, the VBA AMC should refer the 
claims file to another psychiatrist with 
additional examination of the veteran at 
the examiner's option.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the amended examination report of 
February 2003.  

The examiner must annotate the amended 
examination report that the claims file 
was in fact made available for review in 
conjunction with the amended examination. 

The examiner must address the following 
medical issues:

Is it at least as likely as not that any 
psychiatric disorder(s) found on 
examination is/are due to any period of 
service, or if pre-existing service, 
was/were aggravated thereby?  

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested amended 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above-to include scheduling 
the veteran for any indicated 
examination(s), the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for COPD and CFS, each 
claimed as due to undiagnosed illness.

The VBA AMC should also adjudicate the 
claim of entitlement to service 
connection for a psychiatric disorder, to 
include major depressive/dysthymic 
disorder, claimed as due to undiagnosed 
illness and Persian Gulf War service, on 
a de novo basis.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims service 
connection, and may result in denial.  38 C.F.R. § 3.655 
(2003).



	                     
______________________________________________
	RONALD R. BOSCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



